DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a second bearing assembly rotatably supporting at least one of the carrier (A) or the output shaft (B) relative to at least one of the drive shaft (C) or housing (D)” where the scope of this claim is generally unclear. Specifically it is unclear if this is attempting to recite A/C or B/D, ie a “A or B respective to C or D” claim, or if this is attempting to recite A/C or A/D or B/C or B/D where all alternatives are effectively encompassed. 
Claim 4 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites a first and second radial distance but does not specify what this distance is from, ie a central axis or the exterior housing, the rotor blades etc.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8,14-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20180347669 to Nayak.
As to claim 1, Nayak discloses An air turbine starter comprising: a housing having a primary inlet (36) and primary outlet (34) to define a primary air flow path from the primary inlet to the primary outlet; a gear box located within a gearbox section (40) and having a drive shaft (50) and an output shaft (64), with a gear train (42), including a carrier (57,58), operably coupling the drive shaft and the output shaft (Fig 2); a turbine having a rotor (30 region) coupled to the drive shaft and a plurality of circumferentially spaced blades extending from the rotor; a first bearing (52) assembly rotatably supporting the drive shaft relative to the housing; and a second bearing assembly rotatably supporting at least one of the carrier (53) or the output shaft ( alt 62) relative to at least one of the drive shaft or housing.
As to claim 2, Nayak discloses the first bearing assembly (52) is axially located between the rotor (30 region) and the gear train (42).
As to claim 3, Nayak discloses the second bearing assembly is axially located downstream of the gear box (53 or 62).
As to claim 4 (1st interp), Nayak discloses the first bearing assembly (52) is located at a first radial distance and the second bearing assembly is located at a second radial distance (53, or 62), wherein the first radial distance is greater than or equal to the second radial distance (from gearbox housing 42, for example). 
As to claim 5 (1st interp),, Nayak discloses a third bearing assembly configured to rotatably support the carrier and located between the carrier and a second portion of the housing (in this interpretation 62 is the second bearing and 53 is the third bearing).
As to claim 6 (1st interp),, Nayak discloses the third bearing assembly (53) is located at a third radial distance that is greater than the second radial distance (62, from gearbox housing 42, for example).
As to claim 7 (1st interp),, Nayak discloses the third bearing assembly (53) is axially located downstream of the gear train (42).

As to claim 4 (2nd interp), Nayak discloses the first bearing assembly (52) is located at a first radial distance and the second bearing assembly is located at a second radial distance (53), wherein the first radial distance is greater than or equal to the second radial distance (from central axis, in this interpretation the radial range, being from the inner race to the outer race of both bearings overlaps Fig 2, therefore they are considered to be at an equal radial distance from the central axis). 
As to claim 5 (2nd interp), Nayak discloses a third bearing assembly configured to rotatably support the carrier and located between the carrier and a second portion of the housing (in this interpretation 62 is the third bearing).
As to claim 6 (2nd interp), Nayak discloses the third bearing assembly (62) is located at a third radial distance that is greater than the second radial distance (62 vs 53 from central axis).
As to claim 7 (2nd interp), Nayak discloses the third bearing assembly (62) is axially located downstream of the gear train (42).
As to claim 8 (2nd interp), Nayak discloses at least a portion of the third bearing assembly circumscribes at least a portion of the second bearing assembly (62 circumscribes 53 Fig 2).


As to claim 14 (1st interp), Nayak discloses a housing defining an interior having a primary inlet (36) and a primary outlet (34) to define a primary air flow path from the primary inlet to the primary outlet; a turbine located in the interior that includes a rotor with a plurality of circumferentially spaced blades that extend into the primary air flow path (30 region); a drive shaft (50) operably coupled with the turbine; a gear box (42) located in the interior and including a gear train (40) coupled to the drive shaft; a first bearing assembly configured to rotatably support the drive shaft and located between the drive shaft and a first portion of the housing (52); a second bearing assembly configured to rotatably support a carrier coupled to the gear train (53 forward); and a third bearing assembly configured to rotatably support the carrier and located between the carrier and a second portion of the housing (53 aft).
As to claim 15 (1st interp), Nayak discloses the first bearing assembly (52) is axially located between the rotor (30 region) and the gear train (42).
As to claim 16 (1st interp), Nayak discloses the second bearing assembly (53 forward) is axially located downstream of the gear box (42, fig 2).
As to claim 17 (1st interp), Nayak discloses including a sixth bearing assembly (62) configured to rotatably support an output arm or output shaft (64, Par 0025) relative to a third portion of the housing.
As to claim 19 (1st interp), Nayak discloses the first bearing assembly (52) is located at a first radial distance and the second bearing assembly is located at a second radial distance (53), wherein the first radial distance is greater than or equal to the second radial distance (from gearbox housing 42, for example). 

As to claim 14 (2nd interp), Nayak discloses a housing defining an interior having a primary inlet (36) and a primary outlet (34) to define a primary air flow path from the primary inlet to the primary outlet; a turbine located in the interior that includes a rotor with a plurality of circumferentially spaced blades that extend into the primary air flow path (30 region); a drive shaft (50) operably coupled with the turbine; a gear box (42) located in the interior and including a gear train (40) coupled to the drive shaft; a first bearing assembly configured to rotatably support the drive shaft and located between the drive shaft and a first portion of the housing (52); a second bearing assembly configured to rotatably support a carrier coupled to the gear train (53); and a third bearing assembly configured to rotatably support the carrier and located between the carrier and a second portion of the housing (62 specifically 62 forward in relation to interpretation pertaining to Claim 17 below, Par 0025 discloses 62 supports carrier as well).
As to claim 15 (2nd interp), Nayak discloses the first bearing assembly (52) is axially located between the rotor (30 region) and the gear train (42).
As to claim 16 (2nd interp), Nayak discloses the second bearing assembly (53) is axially located downstream of the gear box (42, fig 2).
As to claim 17 (2nd interp), Nayak discloses including a sixth bearing assembly (62 rear) configured to rotatably support an output arm or output shaft (64, Par 0025) relative to a third portion of the housing.
As to claim 18 (2nd interp), Nayak discloses at least a portion of the third bearing (62, specifically 62 forward) assembly circumscribes at least a portion of the second bearing assembly (53).
As to claim 19 (2nd interp), Nayak discloses the first bearing assembly (52) is located at a first radial distance and the second bearing assembly is located at a second radial distance (53), wherein the first radial distance is greater than or equal to the second radial distance (from central axis, in this interpretation the radial range, being from the inner race to the outer race of both bearings overlaps Fig 2, therefore they are considered to be at an equal radial distance from the central axis). 
As to claim 20 (2nd interp), Nayak discloses the second bearing assembly (53) is located at a second radial distance and the third bearing assembly (62) is located at a third radial distance, wherein the second radial distance is less than the third radial distance (Fig 2, from the central axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20180347669 to Nayak as applied to claim 1 above in view of US Publication 20050047912 to Giesler.
As to claim 10, Nayak does not expressly disclose a seal dividing an interior of the housing into a turbine section and the gearbox section which is taught by Giesler (160 Par  0045).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Nayak to include a seal dividing an interior of the housing into a turbine section and the gearbox section using the teachings of Giesler so as to prevent leakage of air into the lubricant of the gear box or fluid of the gearbox onto the rotor of the turbine reducing efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746